         Case 1:18-cr-00834-PAE Document 612 Filed 09/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                       18-CR-834-07 (PAE)
                        -v-
                                                                                ORDER
 ROLAND MARTIN,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a pro se letter from defendant Roland Martin seeking the

appointment of counsel to assist him in preparing a third motion for compassionate release. See

Dkt. 611. Substantially for the reasons set forth in the Court’s order denying the second such

motion, see Dkt. 591, the Court believes that Mr. Martin’s release at this time would be

premature, and therefore is not persuaded that a motion for release at this time would likely be

meritorious. The Court accordingly declines at this time to appoint pro bono counsel to assist

with such a motion. The Court, however, does expect, later in Mr. Martin’s term of

imprisonment, to be receptive to a motion for sentence reduction based on the unexpectedly

rigorous nature of his tenure in prison as a result of the Covid-19 outbreak.

       The Clerk of Court is requested to terminate the motion at Dkt. No. 611. The Clerk of

Court is also requested to mail a copy of this order to the defendant at the following address:

       Roland Martin 91256-054
       Federal Correctional Institution Schuylkill
       P.O. Box 759
       Minersville, PA 17954-0759
       Case 1:18-cr-00834-PAE Document 612 Filed 09/16/21 Page 2 of 2




      SO ORDERED.


                                             
                                        __________________________________
                                              PAUL A. ENGELMAYER
                                              United States District Judge
Dated: September 16, 2021
       New York, New York
